Citation Nr: 0206402	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  97-06 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a right ankle 
disability with traumatic arthritis, currently evaluated as 
20 percent disabling.

2.  Entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2001), 
on account of the loss of the use of the right foot.

3.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only under the provisions of 38 U.S.C.A. § 
3902 (West 1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
regional office (RO) of the Department of Veterans Affairs 
(VA) in Oakland, California.  The veteran perfected his 
appeal in November 1997.  The Board reviewed the appeal in 
December 1998 and remanded the matter to the RO for further 
evidentiary development.  The Board notes initially that the 
requested development has been completed. 

Historically, the veteran was granted service connection for 
right tibia, fibula, and ankle fracture with traumatic 
arthritis by rating decision dated in June 1965.  The rating 
was increased temporarily to 100 percent from June 1981 to 
November 1981.  It was subsequently reduced to 10 percent in 
November 1981 and increased to 20 percent in March 1982, 
which has been continued to the present.  The veteran was 
also granted service connection for phlebitis with venous 
insufficiency secondary to his service connected fracture, 
right ankle with traumatic arthritis; status post fusion in 
March 1982.  

The Board notes that VA physical examinations indicate that 
the veteran's ankle was surgically fixed into a 90-degree 
position in 1981 (or 0 degrees of dorsiflexion).  In light of 
the disposition of this appeal, the Board invites the RO and 
the veteran to review the earlier evaluations for right ankle 
disability with traumatic arthritis, status post fusion.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran is service connected for a right ankle 
disability.

4.  The veteran underwent surgical fusion of his right ankle 
in 1981.

5.  The veteran has no movement in dorsiflexion or plantar 
flexion; he has a little anterior motion and a little side-
to-side motion.

6.  The veteran's right ankle disability is manifested by 
severe pain, minimal movement, and profound incoordination.

7.  No effective function remains in the right ankle other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 40 percent 
for a right ankle disability with traumatic arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5270 (2001).

2.    The criteria for monthly compensation on account of the 
loss of the use of the right foot have been met.  38 U.S.C.A. 
§ 1114 (k) (2001); 38 C.F.R. §§ 3.350(a), 4.63 (2001).

3.    The criteria for entitlement to automobile and adaptive 
equipment or adaptive equipment only have been met.  38 
U.S.C.A. §§ 3901(1), 3902 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.808(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (Ankle, ankylosis of).  

Under Diagnostic Code 5270, ankylosis of the ankle will be 
rated as 20 percent disabling when plantar flexion is less 
than 30 degrees.  When plantar flexion is between 30 degrees 
and 40 degrees or dorsiflexion is between 0 degrees and 10 
degrees, a rating of 30 percent is warranted.  Ankylosis of 
the ankle is evaluated as 40 percent disabling when plantar 
flexion is more than 40 degrees, or dorsiflexion is more than 
10 degrees, or with abduction, adduction, inversion, or 
eversion deformity.

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, or 
complete organic aphonia with constant inability to 
communicate by speech.  This special compensation is payable 
in addition to the basic rate of compensation otherwise 
payable on the basis of degree of disability, provided that 
the combined rate of compensation does not exceed the monthly 
rate set forth in 38 U.S.C.A. § 1114(l) when authorized in 
conjunction with any of the provisions of 38 U.S.C.A. § 1114 
(a) through (j) or (s).  When there is entitlement under 38 
U.S.C.A. § 1114 (l) through (n) or an intermediate rate under 
(p) such additional allowance is payable for each such 
anatomical loss or loss of use existing in addition to the 
requirements for the basic rates, provided the total does not 
exceed the monthly rate set forth in 38 U.S.C.A. § 1114(o).  
38 C.F.R. § 3.350(a).

The special monthly compensation provided by 38 U.S.C.A. § 
1114(l) is payable for anatomical loss or loss of use of both 
feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  38 C.F.R. § 3.350(b).  

The loss of use of a hand or a foot will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis; for example:  (a) Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
hand or foot involved.  (b) Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.   38 C.F.R. 
§§ 3.350(a)(2), 4.63.

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant has had active military, naval, or air 
service and one of the following exists and is the result of 
injury or disease or aggravation during active military 
service, naval, or air service: 

(1) Loss or a permanent loss of use of one or both feet; 

(2) Loss or a permanent loss of use of one or both hands; and 

(3) Permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye with 
corrective glasses or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20 degrees in the better eye.  38 U.S.C.A. §§ 
3901(1), 3902; see also 38 C.F.R. § 3.808(b)(1).

VA outpatient records show that the veteran was seen by 
Podiatry in March 1996.  He complained of pain in his heel.  
It was noted that the patient wears custom molded shoes, 
wears an AFO (ankle fixation orthosis) on the right leg, and 
ambulates with a walker.  The pertinent assessment was heel 
pain right foot.  When the veteran was admitted to the 
hospital in February 1997 on an unrelated matter, he noted 
only being able to walk around the house before becoming ill 
with back and leg pain.  He was seen in the Ortho Clinic in 
May 1997.  He complained of severe pain on a daily basis.  
The physical examination showed decreased subtalar motion and 
decreased ankle motion.  The assessment was the veteran may 
require a triple arthrodesis in addition to the fused ankle, 
but it was noted that this was to be avoided, if possible.  
The plan was to obtain rocker bottom shoes.  

The veteran followed up in the Ortho Clinic in July 1997; he 
had lost the paperwork for the rocker bottom shoes.  Physical 
examination revealed limited ankle and subtalar motion.  X-
rays were interpreted to show severe arthritis right ankle.  
The plan was to reorder the shoes and consider the triple 
arthrodesis.  The veteran followed up in September 1997.  The 
history disclosed that he had been using NSAIDs (non-
steroidal anti-inflammatory agents) and a cane with 
improvement of symptoms.  These measures were temporary and 
the veteran was placed in rocker bottom shoes.  He reported 
that he did not think the shoes were helping and was 
seriously considering the triple arthrodesis of the right 
foot.  The physical examination showed limited movement of 
the right ankle and pain on palpation of the dorsum of the 
right foot overlying the region of medial proximal forefoot.  
The examination further showed limited to no inversion or 
eversion with the ankle in "90 degrees" flexion and passive 
flexion and extension of the ankle joint was very minimal and 
stiff.  The plan was to continue with the rocker bottom sole 
shoes and monitor for improvement.

The veteran was seen again in the Ortho Clinic in December 
1997.  The medical history duplicates that recorded in 
September 1997.  The results of the physical examination are 
also unchanged from the September 1997 entry.  X-rays were 
interpreted to show an old tibia/fibula fracture, successful 
tibiotalar fusion, degenerative joint disease subtalar joint, 
and degenerative joint disease talonavicular joint.  The plan 
disclosed the pain was now intolerable even with the rocker 
bottom shoe and AFO.  A triple arthrodesis was planned at the 
next available opportunity.

The veteran underwent a VA physical examination in March 
1996.  The pertinent medical history revealed that the 
veteran sustained a right ankle fracture in 1962, while 
playing football, and was placed in a cast for one year.  He 
had recurrent problems with his right ankle and underwent 
surgery in 1981.  His current complaints were pain and 
tenderness with weight bearing and ambulation on the right 
foot and right leg.  He also complained of swelling that 
became worse in the afternoon.  He reported that he has 
walked with a cane since the fracture in 1962 and the pain 
has been increasing with weight bearing.  Physical 
examination revealed the right calf was 16 3/4 inches and the 
left calf was 18 3/4 inches.  The right ankle was 11 inches and 
the left was 10 inches.  The veteran was wearing an orthotic 
brace on his right ankle and leg.  There was decreased 
sensation on the right lateral malleolar area of the right 
ankle and dorsolateral area of the right foot.  There was a 
surgical scar from a 1981 surgery at the left anterior of the 
right ankle.  

Range of motion of the right ankle showed dorsiflexion at 0 
degrees on the right and 80 degrees on the left.  Plantar 
flexion was 0 degrees on the right and 25 degrees on the 
left.  Extension was 5 degrees on the right knee and 2 
degrees on the left knee.  Flexion was 120 degrees on the 
right and 116 degrees on the left.  Straight leg raising was 
17 degrees on the right knee and 30 degrees on the left.  The 
impression was as follows: status post fracture of the right 
ankle in 1962; status post orthopedic surgery, right ankle in 
1981 with atrophic right calf muscle and chronic pain and 
swelling of the right ankle; status post deep vein thrombosis 
of the right lower extremity, on anticoagulation, Coumadin 
from 1981 to 1989; hyperesthesia, lateral malleolar and 
lateral right foot; and, status post myocardial infarction in 
1985. 

The veteran underwent a VA physical examination in July 1997.  
The pertinent medical history reveals that the veteran 
injured his right ankle in September 1962 while playing 
football.  He fractured his ankle at the tibia, fibula, and 
ankle joint.  He reported that he was in a cast for 1 1/2 years 
and then underwent an operation to fuse his ankle in 1981.  
The veteran stated that he has persistent pain in his ankle 
that is as bad as when he was first injured.  He takes 
multiple medications, including Motrin.  Physical examination 
revealed a 9-cm by 1-cm vertical scar, which was well-healed 
and whitish in appearance.  The scar was over the dorsum of 
the right foot.  The right ankle was fused in the 90-degree 
position.  The veteran could not move his right foot.  There 
were moderate varicosities in the dorsum and medial part of 
his foot, which extended up to just below the knee and there 
was swelling of the right foot and lower leg.  He had 2+ 
dorsalis pedis pulse and 2+ posterior tibialis pulse.  The 
diagnosis was history of right ankle fracture and fusion of 
right ankle in 1981; X-rays show healed fracture of distal 
tibia and fibula and ankle fusion.
 
A VA physical examination was initiated in December 1999, but 
aborted because the veteran's claims file could not be 
located.  

The veteran underwent a VA physical examination in May 2000.  
The medical history indicates that the veteran was 60 years 
old, 5' 11" in height, and 348 pounds at the time of the 
examination.  The veteran has been a diagnosed diabetic for 
five years and is on medication.  He is hypertensive and has 
other medical problems.  He first injured his right ankle in 
1962 while playing football.  He sustained a fracture of his 
distal tibia, which entered the ankle joint.  He also had an 
open fracture of his fibula.  The veteran reported that he 
was in various casts for more than a year.  He was told that 
he had various arthritides involving the fibula and ankle.  
In 1981, the veteran underwent a fusion, but he developed an 
infection and was placed on antibiotics.  He was last 
employed in 1992.  He has experienced increasing pain in his 
right ankle and was told by a doctor that amputation was an 
alternative to the constant pain in his ankle.  X-rays were 
taken three months prior to the examination, which are 
reported to show a solid ankle fusion and the various healed 
fractures of the tibia.

The examining physician reviewed X-rays taken with the 
examination.  The three views of the ankle displayed the 
tibia and fibula as well.  They were interpreted to show a 
fracture of the distal tibia that must have gone right into 
the middle of the ankle joint, an arthrodesed ankle, and an 
offset of the fibular fracture, which may have originally 
been compound.  The veteran has an anterior fusion of the 
ankle.  No hardware was evident.  The examining physician 
opined, the subtalar joints looked "surprisingly good."  
The anterior posterior view of the knee also looked "fairly 
good."  The X-rays that extended down into the forefoot were 
interpreted to show arthritis with a rather narrow 
talonavicular joint.  The veteran walked about the room with 
obvious difficulty due in part to his weight.  He had a 
strongly antalgic gait on the right and modified rocker-
bottom high-top shoes, which the veteran asserts are elevated 
5/8 of an inch inside the right shoe.  

The physical examination revealed a "massive leg and foot" 
with no pitting edema.  There was a trace of edema in the 
upper tibia area, but nothing around the ankle.  The examiner 
could feet only a limited amount of subtalar motion.  There 
was a little anterior motion and a little side-to-side 
motion.  "He probably has a little motion in the forefoot," 
according to the examination report.  The foot appeared so 
small in comparison to the ankle and the ankle seemed so 
small in comparison to the body, that the examiner opined 
that considering the enormous weight and pressure placed on 
the mid tarsal, talonavicular, and calcaneal cuboid, as well 
as the anterior and posterior subtalar joints, it was not 
surprising that the veteran walked poorly.  Range of motion 
of the knees was good in light of the veteran's size with 
flexion well beyond 90 degrees and full extension in both 
knees.

The diagnostic impression is as follows:

The patient has a solid right ankle arthrodesis.  He tries to 
function with his subtalar and mid tarsal joints, which given 
his weight and size presents a great problem.  He can not 
ambulate without having a very reinforced ankle-foot orthosis 
that extends well up to the calf posteriorly to within four 
inches of the knee, reinforced inside his shoe.  The veteran 
states that because of pain, he sometimes falls down.  With 
regard to incoordination, the veteran has profound 
incoordination of both his feet and ankles, much more on the 
right than the left.  Much of the incoordination is related 
to his very large size.  The veteran considered having his 
stomach stapled to try to lose weight, although he remembers 
being his present size for many years.  

The examining physician discussed with the veteran whether or 
not a below-the-knee amputation with use of a suitable 
prosthetic appliance would be advisable.  After the 
discussion, the examiner concluded that the patient would 
have more residual function than he would have with the 
below-the-knee amputation.  The reason for this conclusion is 
that with the veteran's "huge weight," he would be 
transferring this weight on the end of a "below-knee 
stump," which would be new and would not have the shock 
absorbing effect that he still has within his foot and 
rocker-bottom shoe.  The examiner opined that the veteran 
would have more pain with the amputation than with his foot 
as-is.    The examiner concluded that the veteran has a 
severe discomfort in his subtalar and mid tarsal joints 
secondary to his great weight and his stiffened ankle from 
arthrodesis.  An amputation, while a reasonable suggestion, 
would be counterproductive unless the veteran loses 
significant weight, such as 100 pounds.  At that time, 
amputation might be a practical solution if ambulation 
remains very difficult due to persistent pain.

The veteran testified before a travel Board hearing in 
September 1998.  His testimony is summarized as follows:

The veteran wears a brace on his right ankle and foot to 
support his leg and foot.  (Transcript (T.) at pg. 4).  He 
has no movement in his ankle at all.  He is not able to 
ambulate at all without the brace because there is nothing to 
hold him up; he will have no support because of the pain in 
his ankle and foot.  He wears orthopedic shoes that make him 
feel better.  He can not wear regular shoes because they 
would turn him over; he would twist.  His foot would bend and 
he would fall to the ground.  (T. at pg. 5).  His shoes are 
made specially with the contour of his foot.  They put 
pressure on his foot and ankle.  He could wear a brace in a 
street sized shoe, but the brace is too big.  He can not 
stand without the brace because his leg would give out with 
his ankle fused.  (T. at pg. 6).  He can not walk without 
assistance because of pain and instability...mostly 
instability.  He needs crutches or a walker.  Without 
assistance, it is as if the foot is not there.  (T. at pg. 
7).  

The veteran last saw doctors in early 1998.  Surgery was 
planned to do more fusing, but they postponed it because of 
the veteran's weight.  The doctors did not think it would 
help.  The fusion would eliminate the little motion he has 
left.  (T. at pg. 7).  The veteran was evaluated by Dr. L.  
This doctor moved everything and observed the veteran 
wiggling his toes.  The foot does not move at all...just the 
toes.  The bottom of the foot is completely numb.  Because of 
all these symptoms and complaints, the veteran feels that he 
has no remaining function.  He can not put any weight on his 
right foot without the brace.  He wants to put the weight on 
the crutches so he can stand.  (T. at pg. 8).  The pain in 
his ankle and foot is also related to his phlebitis because 
it comes from the swelling that arises from having his foot 
down; it automatically swells.  The pain from the swelling 
and the pain from the foot make it "extremely worse."  He 
can walk with his cane for 1 1/2 blocks.  For any greater 
distance, he must use his walker.  The surgery involved 
fusing bones in the foot.  (T. at pg. 9).  Nothing can be 
done with the ankle.  (T. at pg. 10).

II.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities. 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §  4.2, 4.41 
(2001).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 
(2001).  DeLuca v. Brown,  8 Vet. 202 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

In evaluation disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. 
§ 4.40 (2001).  Inquiry must also be made as to the weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2001).

Under 38 C.F.R. §§ 4.40, 4.45, functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under pain or on repeated use of the 
joint.  DeLuca v. Brown, supra.  However, the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Estaban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

The Board notes initially with respect to the current level 
of disability,
that a 40 percent evaluation would represent the maximum 
permissible rating for disability of one lower extremity 
below the knee under the "amputation rule," which precludes 
the assignment of a rating beyond that provided for 
amputation of the extremity at the elective level.  38 C.F.R. 
§ 4.68 (2001).

A review of the record demonstrates that the veteran has met 
the criteria for an increased evaluation for a right ankle 
disability with traumatic arthritis.  The July 1997 VA 
examination discloses that the veteran's right ankle was 
fused into a 90-degree position and the veteran can not move 
his right foot.  Consequently, both plantar flexion and 
dorsiflexion of the right ankle are fixed at 0 degrees.  
38 C.F.R. § 4.71, Plate II.  A 30 percent evaluation is 
warranted when either plantar flexion is between 30 and 40 
degrees or dorsiflexion is between 0 and 10 degrees.  
38 C.F.R. § 3.71a, Diagnostic Code 5270.  The veteran does 
not meet the criteria for a 40 percent evaluation under 
Diagnostic Code 5270 because he does not have ankylosis with 
plantar flexion at more than 40 degrees, or dorsiflexion at 
more than 10 degrees, or abduction, adduction, inversion, or 
eversion deformity.  Accordingly, the Board finds the veteran 
has met the criteria for an increased evaluation to 30 
percent for a right ankle disability with traumatic arthritis 
under Diagnostic Code 5270.  

The Board also has considered the degree of pain and 
incoordination documented by the May 2000 VA examination 
report and finds that additional compensation is warranted.  
Under the circumstances of this case, however, the addition 
of a 10 percent evaluation for functional loss based on 
painful motion and incoordination would bring the combined 
evaluation for service-connected manifestations below the 
knee to 40 percent. 38 C.F.R. § 4.25 (2001).  This is the 
maximum rating permitted under the "amputation rule" and 
therefore a higher schedular rating is prohibited.

The VA examiner in May 2000 reviewed the medical history, 
completed range of motion studies, observed the veteran's 
current functioning, and discussed the treatment option of 
amputation and prosthesis with the veteran.  Based on the 
evaluation, the examining physician concluded that the 
veteran would have more effective function remaining with his 
foot than he would have with an amputation stump and a 
suitable prosthetic appliance.  

The veteran's representative objects to the examiner's 
consideration of non-service connected obesity in addressing 
the issue of functional capacity.  The Board agrees with the 
veteran's representative that the issue of concern is not 
whether the veteran's physical condition of diagnosed obesity 
would preclude him from wearing prosthesis.  The Board also 
agrees with the representative that the issue is whether 
there is any effective remaining function with the fused 
service-connected right ankle other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  This determination is to be made on the basis of 
the actual remaining function, such as balance, propulsion, 
etc., that could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 
4.63.  

The examining physician concludes in reference to the 
veteran, "He, with his huge weight, would be transferring 
this weight on the end of a below-knee stump which would be 
new and would not have the shock-absorbing effect that he 
still has within his foot with his rocker-bottom shoe.  I 
believe that ultimately he would have more pain having this 
than leaving him as he is."  (Italics added.)  The examiner 
apparently concluded that the right foot's ability to be 
"shock-absorbing" or weight bearing was a decisive factor 
in comparing the functional ability of the foot versus the 
amputation and prosthetic device.  The Board further notes 
that the examining physician considered the impact of pain on 
the veteran's ability to function with his right foot versus 
an amputation and prosthetic device.  Pain, as well as weight 
bearing, are integral and basic considerations in determining 
disability, ie. remaining functional ability.  38 C.F.R. 
§ 4.40 (2001).  Clearly, the examiner squarely addressed the 
pivotal issue.  In light of the objective findings regarding 
the size and weight of the veteran and the thoroughness of 
the examination, the Board does not find the examiner's 
conclusions to be speculative.  

On the facts of this case, however, the schedular ratings 
awarded by the Board places the veteran at the same maximum 
rating that he could receive if he had a below the knee 
amputation.  Thus, this case presents the novel situation 
where the question posed is whether the veteran can be found 
not to have loss of use of the foot at the same time he is 
rated on a schedular basis at the same level as though he had 
undergone an amputation.  The picture is further complicated 
by the fact that, as the recent VA examiner concluded, he 
may, in point of fact, now be better off than he would be 
with an amputation.  But the conclusion that he is now better 
off than he would be with an amputation is clearly founded 
upon the effects of his nonservice connected obesity, and 
perhaps other nonservice connected disabilities.  The Board 
again finds that the effects of his nonservice connected 
disabilities are not for consideration.  Because the veteran 
is now rated on a scheduler basis as though he had an 
amputation below the knee, and considering the impairment of 
weight bearing due to pain caused solely by the service 
connected disability, the Board believes that the evidence is 
thus at least in equipoise as to whether he also meets the 
criteria for loss of use.  Under the law, where the evidence 
is in equipoise, the benefit of the doubt doctrine mandates 
that the veteran prevails.  38 U.S.C.A. § 5107.  Accordingly, 
the Board finds that entitlement to special monthly 
compensation on account of the loss of use of the right foot 
is warranted.  Since the veteran has permanent loss of his 
right foot, entitlement to automobile and adaptive equipment 
or adaptive equipment only is warranted.



ORDER

Entitlement to a rating of 40 percent for a right ankle 
disability with traumatic arthritis is granted.

Entitlement to special monthly compensation on account of the 
loss of the use of the right foot is granted.

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

